On further presentation of this cause upon the petition for rehearing, the court is of the opinion that the facts and peculiar circumstances of this case requires a modification of the sentence imposed on the defendant.
It is, therefore, ordered that the sentence of nine months imprisonment in the state penitentiary be and the same is hereby modified by reducing said sentence to a fine of $300 and costs of this action.
The judgment of the district court of Oklahoma county, as modified, is hereby affirmed.
DOYLE, P. J., and BAREFOOT, J., concur.